J. A11002/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                    v.                  :
                                        :
ANGEL RAMOS-DELGADO,                    :          No. 482 EDA 2014
                                        :
                         Appellant      :


          Appeal from the Judgment of Sentence, December 23, 2013,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0014888-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND WECHT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JUNE 03, 2015

        Appellant appeals the judgment of sentence imposed following his

conviction for possession of a controlled substance with intent to deliver and

criminal conspiracy.1    Finding that the sentence is unconstitutional under

recent federal and state decisions, we vacate the sentence and remand for

resentencing.

        Appellant was convicted on September 30, 2013, following a bench

trial. The trial court summarized the evidence against appellant:

                   The evidence admitted during the stipulated
             trial established that on September 19, 2012,
             Philadelphia Police Officer Regino Fernandez and
             other members of the Narcotics Field Unit met with a
             confidential informant (“CI”) to arrange a controlled
             narcotics purchase from 3235 North Rorer Street in
             Philadelphia. N.T., Preliminary Hearing, 12/13/2012,

1
    35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. § 903(c).
J. A11002/15


          pp. 5-6.[Footnote 2]      The CI was searched for
          narcotics and U.S. currency, with negative results.
          Id.    Then, the CI was provided with $160 in
          prerecorded “buy money” and sent to the target
          location. Id. Officer Fernandez, while undercover,
          followed the CI and established a surveillance
          location about fifteen to thirty feet from the target.
          Id. at 6-7, 10. The CI approached the Defendant
          and Mr. Gonzalez and engaged the men in brief
          conversation. Id. at 7. He then handed Defendant
          the buy money. Id. Mr. Gonzalez entered the
          residence and returned in approximately one to two
          minutes. Id. When he emerged from the house, he
          handed the CI an object. Id. After the transaction,
          both Defendant and Mr. Gonzales returned to the
          residence. Id. The CI was followed out of the area
          by Officer Morales (first name not given). Id. The
          CI provided Officer Fernandez with a clear, plastic
          baggy tied in a knot, containing a large chunk of an
          off-white substance alleged to be crack cocaine. Id.
          The recovered substance tested positive for crack
          cocaine base. Id.

               [Footnote 2] During the hearing,
               Officer Fernandez positively identified the
               Defendant      and    his   co-defendant,
               Tommy Gonzalez, as the men involved in
               the narcotics transaction. Id. at 6.

                On September 20, 2012, Police Officer Joseph
          McCook, along with Officer Morales, participated in
          the narcotics investigation targeting the Rorer Street
          residence. Id. at 16. Again, a CI was used to make
          a controlled narcotics purchase. Id. Officer Morales
          searched the CI for narcotics and U.S. currency. Id.
          at 16-17. Officer Morales then provided the CI with
          $180 in prerecorded buy money.            Id. at 17.
          Officer McCook observed the Defendant emerge from
          the target residence prior to the CI’s arrival. Id. at
          17. The Defendant, while speaking with the CI,
          walked directly past Officer McCook.        Id.   The
          Defendant then accepted $180 of the buy money,
          and handed the CI a small, white object. Id. The
          object was later surrendered to Officer Morales, who


                                  -2-
J. A11002/15


            conducted a field test with positive results. Id. at
            17-18. On September 21, 2012, officers received
            information and proceeded to 3207 Rorer Street, a
            short distance from the target location. Id. at 18-
            19.    There, officers arrested the Defendant and
            Mr. Gonzales. Id. at 18. Currency in the amount of
            $420 was recovered from Mr. Gonzales; nothing was
            recovered from Defendant. Id. at 19. Officers then
            executed a search and seizure warrant on
            3235 North Rorer Street. Id. Recovered from inside
            the residence, in the refrigerator, were four bundles
            of heroin containing a total of fifty packets of the
            drug. Id. at 20. In addition to the heroin, there
            were three clear bags containing powder cocaine,
            and one clear bag containing crack cocaine. Id. All
            of which tested positive for narcotics. Id. There
            was also one pill bottle in the kitchen cabinet that
            contained fifty pills alleged to be Clonazepam (a
            benzodiazepine). Id. at 21. Mail in the name of
            Mr. Gonzales and photographs of him were located in
            the living room of the residence. Id. Also located in
            the living room, were two scales and one bag
            containing new and used yellow Ziploc packets. Id.

                  In addition to the testimony, summarized
            above,    from    the   preliminary  hearing,    the
            Commonwealth moved into evidence the 75-49
            (police investigation report), the narcotics seizure
            analysis, and the property receipts in this case.
            N.T., 09/30/2013, p. 10. Defense counsel stipulated
            to the admissibility of “all non-hearsay evidence.”
            Id.

Trial court opinion, 8/1/14 at 2-4.

      Appellant raises the following issues on appeal:

            I.    Whether the trial court erred in applying the
                  mandatory     minimum sentencing       statute,
                  18 Pa.C.S. § 7508, because procedural
                  provisions of section 18 Pa.C.S. § 7508(b) of
                  the statute are unconstitutional under Alleyne
                  v. United States, 133 S.Ct. 2151 (2013) and
                  Commonwealth v. Newman, 2014 PA Super


                                      -3-
J. A11002/15


                    178, the statute is not severable under
                    1 Pa.C.S. § 1925, and therefore the mandatory
                    minimum sentencing statute is wholly void and
                    unenforceable?

             II.    Was the evidence insufficient to establish
                    conspiracy beyond a reasonable doubt where
                    the Commonwealth failed to present evidence
                    that the defendant had ongoing access to the
                    drugs sold on the first day and those recovered
                    from the house, and therefore presented
                    insufficient evidence that the drugs recovered
                    at the end of a three day surveillance and
                    execution of a search warrant, were possessed
                    by the appellant within the, and in furtherance
                    of the conspiracy.

             III.   Did the trial court err in applying the
                    mandatory minimum sentencing statute at
                    18 Pa. C.S. § 7508 to the conviction for
                    criminal conspiracy?

Appellant’s brief at 2.

      In his first issue, appellant questions the constitutionality of his

mandatory minimum sentence following the decisions in Alleyne v. United

States and Commonwealth v. Newman, 99 A.3d 86 (Pa.Super. 2014)

(en banc).     Alleyne held that any fact that served to aggravate the

minimum sentence could not be considered a sentencing factor determined

by the trial court by a preponderance of the evidence, but had to be found

by a jury beyond a reasonable doubt.           Newman ruled that Alleyne

specifically rendered the mandatory minimum sentencing provision under

42 Pa.C.S.A. § 9712.1 unconstitutional.




                                      -4-
J. A11002/15


     Newman also held that both Subsections 9712.1(a) and 9712.1(c)

were rendered void over an argument that Subsection 9712.1(a) was

severable from Subsection 9712.1(c), which was the subsection rendered

unconstitutional under Alleyne.   Newman, 99 A.3d at 101.             Pursuant to

that argument, the Commonwealth suggested merely remanding the case

for review by a sentencing jury.      Newman rejected that approach as

tantamount to legislating a new enforcement procedure, and that it was

more appropriately the province of the General Assembly to address.

Newman effectively “wiped the slate clean,” allowing no sentence to stand

under Section 9712.1, because that section is unconstitutional in whole.

     Instantly, Subsection 7508(a)(3)(i) imposes a one-year mandatory

minimum sentence based upon the weight of the drugs and a three-year

mandatory minimum sentence if there is also a prior drug conviction.

Subsection 7508(b) is nearly identical to Subsection 9712.1(c) in Newman:

           (b)   Proof of [sic] sentencing.--Provisions of this
                 section shall not be an element of the crime.
                 Notice of the applicability of this section to the
                 defendant shall not be required prior to
                 conviction, but reasonable notice of the
                 Commonwealth’s intention to proceed under
                 this section shall be provided after conviction
                 and before sentencing. The applicability of this
                 section shall be determined at sentencing. The
                 court shall consider evidence presented at trial,
                 shall afford the Commonwealth and the
                 defendant an opportunity to present necessary
                 additional evidence and shall determine, by a
                 preponderance of the evidence, if this section
                 is applicable.



                                    -5-
J. A11002/15


18 Pa.C.S.A. § 7508(b).

      The lower court found that appellant’s mandatory minimum sentence

was sustainable in spite of Alleyne because, as the finder-of-fact in a bench

trial, it had determined the weight of the drugs beyond a reasonable doubt,

and because it found the unconstitutional Subsection 7508(b) to be

severable from Subsection 7508(a).     (Trial court opinion, 8/1/14 at 9-12.)

We note that another panel of this court has subsequently ruled that

Subsection 7508(b) is not severable, under the logic of Newman, and that

Section 7508 is unconstitutional in total. Commonwealth v. Fennell, 105

A.3d 13, 17-20 (Pa.Super. 2014). We agree. Consequently, we will vacate

the judgment of sentence entered below and remand for resentencing. We

will now briefly review the other two issues raised by appellant.

      In his second issue on appeal, appellant contends that the evidence

was insufficient to establish a conspiracy such that the drugs recovered from

his co-defendant’s house could be attributed to him. We find no merit in this

argument.

            The standard we apply in reviewing the sufficiency of
            the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying [the above]
            test, we may not weigh the evidence and substitute
            our judgment for the fact-finder. In addition, we
            note that the facts and circumstances established by
            the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a
            defendant’s guilt may be resolved by the fact-finder


                                     -6-
J. A11002/15


            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be
            drawn from the combined circumstances.           The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the [finder] of
            fact while passing upon the credibility of witnesses
            and the weight of the evidence produced, is free to
            believe all, part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa.Super. 2014), quoting

Commonwealth v. Phillips, 93 A.3d 847, 856 (Pa.Super. 2014) (citations

omitted; bracketed material in original).

            To sustain a conviction for criminal conspiracy, the
            Commonwealth must establish that the defendant
            (1) entered into an agreement to commit or aid in an
            unlawful act with another person or persons, (2) with
            a shared criminal intent and (3) an overt act was
            done     in   furtherance    of    the   conspiracy.
            Commonwealth v. Hennigan, 753 A.2d 245, 253
            (Pa.Super.2000).     “This overt act need not be
            committed by the defendant; it need only be
            committed by a coconspirator.” Id. With respect to
            the agreement element, we have explained:

                  The essence of a criminal conspiracy is a
                  common understanding, no matter how it
                  came into being, that a particular
                  criminal objective be accomplished.
                  Therefore, a conviction for conspiracy
                  requires proof of the existence of a
                  shared criminal intent. An explicit or
                  formal agreement to commit crimes can
                  seldom, if ever, be proved and it need
                  not be, for proof of a criminal partnership
                  is almost invariably extracted from the
                  circumstances that attend its activities.
                  Thus, a conspiracy may be inferred


                                     -7-
J. A11002/15


                 where it is demonstrated that the
                 relation, conduct, or circumstances of the
                 parties, and the overt acts of the co-
                 conspirators    sufficiently  prove    the
                 formation of a criminal confederation.
                 The conduct of the parties and the
                 circumstances surrounding their conduct
                 may create a web of evidence linking the
                 accused to the alleged conspiracy beyond
                 a reasonable doubt.

Commonwealth v. Melvin, 103 A.3d 1, 42-43 (Pa.Super. 2014), quoting

Commonwealth v. McCall, 911 A.2d 992, 996-997 (Pa.Super. 2006).

     The existence of a conspiracy between appellant and his co-defendant,

Gonzalez, to illegally possess and sell controlled substances was readily

demonstrated by the evidence at trial.    In one drug transaction, the CI

approached appellant and Gonzalez as they stood together.      The CI gave

appellant the money and then Gonzalez went into his residence, retrieved

the drugs, and handed them to the CI. Afterward, appellant and Gonzalez

returned to Gonzalez’s residence.    In another controlled buy, appellant

emerged from Gonzalez’s residence alone.     When the CI arrived, he gave

appellant money and appellant gave the CI drugs.       The first transaction

showed appellant and Gonzalez jointly conducting a drug sale with appellant

handling the money and Gonzalez handling the drugs; hence, a conspiracy

to possess a controlled substance with intent to deliver. The second episode

showed that appellant had full access to Gonzalez’s house and the drugs

stored there.




                                    -8-
J. A11002/15


      Moreover, as to the drugs stored in Gonzalez’s residence, we note that

a conspirator is criminally liable for the acts of a co-conspirator in the

furtherance of the conspiracy:

            Once there is evidence of the presence of a
            conspiracy, conspirators are liable for acts of
            co-conspirators committed in furtherance of the
            conspiracy. Even if the conspirator did not act as a
            principal in committing the underlying crime, he is
            still criminally liable for the actions of his
            co-conspirators taken in furtherance of the
            conspiracy.

Commonwealth v. Vargas, 108 A.3d 858, 874 (Pa.Super. 2014), quoting

Commonwealth v. Lambert, 795 A.2d 1010, 1016-1017 (Pa.Super. 2002)

(en banc), appeal denied, 805 A.2d 521 (Pa. 2002).             Once the first

transaction proved the conspiracy, appellant was criminally liable for any

drugs that Gonzalez subsequently stored at his residence to be later sold by

him and appellant.       The evidence of conspiracy was sufficient to find

appellant criminally liable for the drugs found in Gonzalez’s residence. There

is no merit here.

      Finally, appellant contends that 18 Pa.C.S.A. § 7508 only authorizes a

mandatory minimum sentence for the drug conviction and not for the

conspiracy conviction.   Appellant maintains that the concurrent mandatory

minimum three to six-year sentence that was imposed as to his conspiracy

conviction is, therefore, illegal. Both the trial court and the Commonwealth

concede that appellant is correct.     (Trial court opinion, 8/1/14 at 6-8;

Commonwealth’s brief at 11.) We note that our supreme court has held that


                                     -9-
J. A11002/15


Section 7508 does not authorize an additional mandatory minimum sentence

for a related conspiracy conviction. Commonwealth v. Johnson, 26 A.3d

1078, 1091-1092 (Pa. 2011).       Consequently, appellant’s sentence on the

conspiracy conviction must be vacated on this basis also.

      Accordingly, for the reasons stated in this memorandum, appellant’s

sentence   will   be   vacated   and     the    matter   shall   be   remanded   for

re-sentencing.

      Judgment of sentence vacated.               Case remanded.        Jurisdiction

relinquished.



      Wecht, J. joins the Memorandum.

      Olson, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/3/2015




                                       - 10 -